Citation Nr: 0801430	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  06-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Boston, Massachusetts.  The veteran testified 
before the undersigned Veterans Law Judge in April 2007; a 
transcript of that hearing is associated with the claims 
folder.

The issue of entitlement to service connection for psoriasis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The competent evidence does not establish that the 
veteran engaged in combat with the enemy.

3.  There is no competent evidence of record corroborating 
the veteran's claimed in-service stressors.

4.  The veteran does not have PTSD as the result of a 
verified stressor from service.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in November 2004 and April 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the November 2004 
letter advised the veteran what information and evidence was 
needed to substantiate the claims decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  This 
letter also expressly advised the veteran of the need to 
submit any evidence in his possession pertaining to the 
claims.  He was also specifically told that it was his 
responsibility to support his claims with appropriate 
evidence.  Finally the November 2004 letter advised him what 
information and evidence would be 


obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The November 2004 letter was sent to the veteran prior to the 
February 2005 rating decision.  Therefore, VCAA notice 
regarding these elements was timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The April 2007 letter provided this notice.  
Although such notice was sent after the initial adjudication, 
the Board finds this error nonprejudicial to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the April 2007 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess, supra, and after the notice 
was provided the veteran was provided ample opportunity to 
present additional evidence and argument.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical and personnel records are 
associated with the claims folder, as well as all relevant VA 
treatment records.  




The record indicates that the veteran has been receiving 
counseling at the Worcester Vet Center since July 2004; an 
October 2004 report associated with the claims folder details 
his initial evaluation and counseling.  Although VA has made 
no attempt to obtain counseling notes from the Worcester Vet 
Center, the Board concludes that a remand is unnecessary.  In 
this regard, the veteran's accredited representative 
indicated at the October 2007 Board hearing that any 
outstanding VA or Vet Center treatment records were not 
"crucial" to the veteran's claim.  Additionally, the Board 
observes that it is denying the veteran's claim of 
entitlement to service connection for PTSD on the basis that 
there is no competent evidence corroborating any of his 
claimed in service stressors.  Since the veteran's 
outstanding post service treatment records would not address 
this element, a remand to obtain these records in accordance 
with 38 C.F.R. § 3.159 would only unnecessarily delay a 
decision with no benefit to the veteran.  See Bernard, supra; 
see also Sabonis, supra.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

Finally, the Board observes that the veteran was not provided 
a VA examination.  However, the evidence of record does not 
warrant one because there is sufficient competent medical 
evidence to decide his claim.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As mentioned above, the 
veteran has not presented sufficient evidence to verify his 
claimed PTSD stressors.  Thus, any issue as to whether those 
stressors are related to his current diagnosis of PTSD is 
moot, and a VA examination to provide this opinion is not 
necessary.  




Analysis

The veteran contends that, while serving in Korea, he was 
exposed to numerous traumatic events.  Specifically, he 
alleges the following events: (1) in December 1951 he 
observed another soldier blown up by a Bouncing Betty; (2) in 
December 1951 he spent a night keeping vigil in his tent 
after hearing about an incident the night before in which a 
number of marines' throats were slashed while they were 
sleeping; (3) in May/June 1952 he witnessed three soldiers 
from another unit being carried into a medic tent after 
stepping on a Bouncing Betty; one of the soldiers eventually 
committed suicide; and (4) in July 1952 his unit, the 73rd 
Combat Engineering Battalion, was approximately 150 feet from 
a firefight one-half mile behind Heartbreak Ridge.  The 
veteran testified that these specific events, combined with 
the general trauma of serving in Korea, resulted in his 
current diagnosis of PTSD; thus, he asserts that service 
connection is warranted for PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2007).  
With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2007).

A July 2004 letter from the Worcester Vet Center indicates 
that the veteran has been receiving counseling for PTSD 
related to his Korean War experiences since July 2004.  Such 
letter recounts the stressors discussed above.  Also of 
record is a January 2005 VA psychiatry clinical record 
indicating that the veteran has been diagnosed as having 
combat-related PTSD.  

Based on the foregoing, the Board finds that the veteran has 
a current diagnosis of PTSD.  Additionally, the above 
evidence demonstrates that his current PTSD symptoms are 
directly linked to his claimed experiences in Korea.  As 
such, the Board finds that there is a nexus opinion of 
record.  Thus, the only remaining element of the veteran's 
PTSD claim to be considered is whether there is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  See 38 C.F.R. § 3.304(f).  With regard to this 
PTSD element, the evidence necessary to establish the claimed 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's personnel records reveal that he served on 
active duty from November 1950 to November 1953, with service 
in Korea from December 1951 to December 1952.  Records 
further demonstrate that while in Korea the veteran served 
with the 185th and 73rd Combat Engineering Battalions.  His 
military occupational specialties (MOS) during this period 
include combat construction specialist, light truck driver, 
and pioneer.  The Board notes that this evidence is, for the 
most part, consistent with the veteran's testimony and 
written statements.  Finally, his personnel records indicate 
that he was awarded the Korean Service Medal with Bronze 
Service Star, and two Overseas Bars.

Unfortunately, the Board finds that the above evidence does 
not support the conclusion that the veteran engaged in combat 
with the enemy.  Specifically, his personnel records are 
negative for any decoration or award signifying combat and 
such records indicate a number of non-combat MOS.  Granted, 
his construction specialist MOS was designated combat; 
however, this is insufficient to demonstrate engagement with 
the enemy.  Moreover, the veteran himself testified that he 
never directly engaged the enemy.  Under these circumstances, 
therefore, the veteran's lay testimony alone will not be 
enough to establish the occurrence of his alleged stressors.  
See 38 C.F.R. § 3.304(f).  See also Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, as here, the record must therefore 
contain service records or other statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

As previously mentioned, the veteran has provided information 
regarding the dates, places, and circumstances surrounding 
his claimed stressors experienced while serving in Korea.  
Unfortunately, as discussed in more detail below, the 
information provided is still not detailed enough to 
corroborate the veteran's testimony.  In this regard, the 
veteran has not provided the names of any of the casualties 
identified and more than one of his stressors involves 
soldiers from other units, which he has not identified.  

Despite incomplete information, the RO attempted to verify 
all of the veteran's claimed stressors through the U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly 
U.S. Armed Services Center for Unit Records Research (CURR)).  
The August 2005 report submitted to VA by JSSRC indicates 
that none of the veteran's stressors were verifiable as there 
was no documentation of specific combat incidents or 
casualties.  It was suggested that Morning Reports be 
searched for more specific information regarding the 
veteran's claimed casualties.  Thereafter, the RO contacted 
the National Personnel Records Center (NPRC) to request a 
search of Morning Reports for the veteran's identified unit 
for casualties in the manner described by the veteran; none 
were located for the claimed periods.  

The Board is sympathetic to the veteran's testimony regarding 
these events and their impact on his life.  It has carefully 
considered his statements regarding his claimed stressors and 
ensured that all avenues of verification have been exhausted.  
However unfortunate, though, the Board cannot grant service 
connection for PTSD without credible, supporting evidence of 
specific stressful experiences in Korea.  The Board is 
satisfied that VA has assisted the veteran in every way 
possible at this time.  Without more specific information 
regarding his claimed incidents, verification is impossible.  
Therefore, inasmuch as VA is unable to confirm that any of 
the veteran's alleged stressors actually took place, he is 
unable to meet one of the criteria necessary in order to 
establish entitlement to service connection for PTSD.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran testified at the October 2007 Board hearing that 
he first experienced problems with psoriasis during service 
after falling into an unsanitary ditch in Korea.  He 
indicated that, following this fall, his head began to itch 
and eventually spread throughout his body, including his 
arms, after service.  In further support of his claim, the 
veteran submitted a lay statement from his sister who wrote 
that she noticed red, scaly spots on the veteran's upper 
back, arms, and elbows immediately following his discharge 
from service.  

The veteran testified at the April 2007 Board hearing that he 
first sought treatment for his claimed psoriasis from Dr. Ane 
(?) in the late 1960s and then from Dr. Person beginning in 
the 1970s.  In February 2006, Dr. Person submitted a private 
medical opinion that the veteran's psoriasis began "when he 
was serving in the Army during the Korean conflict at a time 
when he was under severe stress and in unsanitary 
conditions."  It is not clear what evidence, if any, forms 
the basis for Dr. Person's medical opinion.  Under such 
circumstances, Dr. Person's February 2006 statement will be 
insufficient upon which to grant service connection for 
psoriasis.  

However, the Board concludes that Dr. Person's medical 
opinion is enough to trigger VA's duty to provide an 
examination for the purpose of obtaining additional medical 
evidence, namely, a nexus opinion.  Per 38 C.F.R. § 
3.159(c)(4) (2007), it appears that a VA examination for the 
purpose of a nexus opinion is necessary because (1) the 
record contains competent evidence of current symptomatology 
and treatment regarding psoriasis; (2) the veteran's service 
medical records indicate treatment for a skin rash in August 
1951 and his personnel records confirm that he was stationed 
in Korea for approximately one year; and (3) the evidence 
indicates that the claimed disability may have its onset 
during service as shown in Dr. Person's letter.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
veteran's condition "may be associated" with service).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any 
psoriasis.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should specify 
the nature of any psoriasis, providing 
diagnoses for all identified skin 
disabilities.  The examiner should then 
provide an opinion as to whether any 
current psoriasis is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his active service, including the August 
1951 treatment for a rash and/or his 
exposure to unsanitary conditions and high 
levels of stress while stationed in Korea.  
A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the veteran currently 
has psoriasis that is related to service 
on a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


